DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 38, 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The elected embodiment (i.e. embodiment related to Fig.5) of the present Invention teaches one or more connections abuts intermediate surface of the cavity. However, the elected embodiment does not teach “the at least one connection extends along the lower surface of the substrate and the inner side surface within the cavity to the one or more radio frequency (RF) devices” as claimed. As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 34-37, 40-48 and 51-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunkee et al. (US 9,761,547 B1 hereinafter referred to as “Kunkee”).
With respect to claim 1, Kunkee discloses, in Fig.4, a semiconductor device configured for a radio frequency (RF) application comprising: a substrate (154, 160, 134, 136, 138) comprising at least a lower surface/(lower surfaces of 134, 136, 138), an inner side surface/(side surfaces of 134, 136, 138), and an intermediate surface/(lower surface of 160) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed; see Fig.4 wherein substrate (i.e. base laminate heterostructures of 154, 160, 134, 136, 138 with its though conductive via) includes “u-shape” cavity within which device 150 is enclosed); an active region portion (126, 114 and 112) arranged on the substrate (154, 160, 134, 136, 138), the active region portion (126, 114 and 112) comprising at least one radio frequency (RF) transistor amplifier (122) (see col.5 lines 47- 60 whereinnterposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF (intermediate frequency) amplifier 122 are disclosed); a cavity (150) structured and arranged within the substrate (154, 160, 134, 136, 138); and one or more radio frequency (RF) devices (152) arranged in the cavity (150) (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152), wherein the inner side surface/(side surfaces of 134, 136, 138) of the substrate extends from the intermediate surface/(lower surface of 160) of the substrate to the lower surface/(lower surfaces of 134, 136, 138) of the substrate and wherein at least the inner side surface/(side surfaces of 134, 136, 138) of the substrate and the intermediate surface/(lower surface of 160) of the substrate are configured and structured to define and form the cavity (150) (see Fig.4, wherein the structured device include cavity 150).
With respect to claim 2, Kunkee discloses, in Fig.4, the semiconductor device wherein the one or more radio frequency (RF) devices are arranged on the intermediate surface of the substrate; and wherein the one or more radio frequency (RF) devices (152) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152; it is submitted that, inherently, MIMIC chips combine various active elements such as transistors and diodes with passive elements such as resistors, capacitors and inductors (see col.1 lines 58-67)).
With respect to claim 5, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate (154, 160, 134, 136, 138) comprises silicon carbide (SiC) (see col.5 lines 59-67 and col.6 lines 1- 15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could beused, for example, glass, silicon carbide SiC or alumina is disclosed); and the active region portion (128 and 112) comprises at least one high-electron-mobility transistor (HEMT) (122) (see col.5 lines 47-60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF intermediate frequency amplifier 122 are disclosed; it is submitted that Monolithic Microwave Integrated Circuit MMIC circuits include gallium arsenide GaAs and indium phosphide InP Heterojunction Bipolar Transistor HBT and High-electron-mobility transistor HEMT MMICs, as well as microwave transmission lines, high-Q filters, and InP HBT ultra-high-speed digital circuits (see col.1 lines 20-26)).
With respect to claim 6, Kunkee discloses, in Fig.4, the semiconductor device wherein the cavity (150) comprises a plurality of the ca’vity (150) implemented in one or more of portions of the substrate (154, 160, 134, 1386 and 138) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed; see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio- wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152).
With respect to claim 7, Kunkee discloses, in Fig.4, the semiconductor device wherein the cavity comprises an etched back side cavity. Moreover, regarding the limitation “teched back’, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Kunkee. Therefore, the said limitation is considered as a “product by process’ limitation. Applicant attention is thereby directed to the fact that a “product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is notpatentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 8, Kunkee discloses, in Fig.4, the semiconductor device further comprising: a support (100) (see col.5 lines 23-35 wherein interposer 100 is disclosed; see col.3 lines 55- 60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed); and an electrical path (140, 142, 144, 128, 118 and 116) that extends from the one or more radio frequency (RF) devices (152) through the substrate (154, 160, 134, 136, 138) to the active region portion (126, 112, 114), wherein the electrical path (140, 142, 144, 128, 118 and 116) provides an electrical connection between the one or more radio frequency (RF) devices (152) and the support (100) (see col.5 lines 58-67 wherein vias 140, 142, 144 are disclosed; and see col.5 lines 35-46 wherein vias 116 and 118).
With respect to claim 9, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate (154 and 134, 136, 138) is mounted on an upper surface of the support (100); and the support (100) is implemented as a printed circuit board (PCB)/(PWB) (see col.5 lines 23-35 wherein PWB interposer 100 is disclosed; see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein PWB interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed).
With respect to claim 34, Kunkee discloses, in Fig.4, the semiconductor device further comprising an electrical path that extends from the one or more radio frequency (RF) devices (152) through the substrate to the active region portion, wherein the electrical path comprises one or more vias (130, 128, 142, 160) (see col.3 lines 4-11 and col.5 lines 23-67, wherein plurality of crystalline interposers that feature through-substrate electrical vias and multiple layers of metal interconnect on the top and bottom of the interposer); and wherein the one or more radio frequency (RF) devices (152) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMICKGD such as InP LNA (low noise amplifier) 152; it is submitted that, inherently, amplifier device hardware includes and capacitors, resistors, integrated circuits).
With respect to claim 35, Kunkee discloses, in Fig.4, the semiconductor device wherein: the cavity comprises an etched back side cavity; the substrate comprises silicon carbide (SiC) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed); and the active region portion comprises at least one high-electron-mobility transistor (HEMT) (see col.5 lines 47-60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF intermediate frequency amplifier 122 are disclosed; it is submitted that Monolithic Microwave Integrated Circuit MMIC circuits include gallium arsenide GaAs and indium phosphide InP Heterojunction Bipolar Transistor HBT and High-electron-mobility transistor HEMT MMICs, as well as microwave transmission lines, high-Q filters, and InP HBT ultra-high-speed digital circuits (see col.1 lines 20-26)).
With respect to claim 36, Kunkee discloses, in Fig.4, a semiconductor device configured for a radio frequency (RF) application comprising: a substrate (154, 160, 134, 136, 138) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed; see Fig.4 wherein substrate (i.e. base laminate heterostructures of 154, 160, 134, 136, 138 with its though conductive via) includes “u-shape’” cavity within which device 150 is enclosed); an active region portion (126, 112, 114) arranged on the substrate (154, 160, 134, 136, 138), the active region portion (126, 112, 114) comprising at least one radio frequency (RF) transistor amplifier (122) (see col.5 lines 47- 60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF (intermediate frequency) amplifier 122 are disclosed); a cavity (150) structured and arranged within the substrate (154, 134, 136, 138) between inner side surfaces/(side surfaces of 136, 134, 138) of the substrate and an intermediate surface/(lower surface of 154 and 160) of the substrate; and one or more radio frequency (RF) devices (152) arranged in the cavity (150) (see col.6 lines 1-15wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152), wherein the inner side surfaces/(side surfaces of 136, 134, 138) of the substrate are configured and structured to define and form the cavity and extend from the intermediate surface/(lower surface of 160) of the substrate to a lower surface/(LOWER SURFACE OF 134, 136, 138) of the substrate (see Fig.4, wherein the structured device include cavity 150).
With respect to claim 37, Kunkee discloses, in Fig.4, the semiconductor device wherein the one or more radio frequency (RF) devices (122) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152: it is submitted that, inherently, amplifier device hardware includes and capacitors, resistors, integrated circuits).
With respect to claim 40, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate (152, 134, 136, 138) comprises silicon carbide (SiC) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed; see Fig.4 wherein substrate (i.e. base laminate heterostructures of 154, 134, 136, 138 with its though conductive via) includes “u-shape” cavity within which device 150 is enclosed); and the active region portion (126, 112, 114) comprises at least one high-electron-mobility transistor (HEMT) (See col.5 lines 47-60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip120 or InP IF intermediate frequency amplifier 122 are disclosed; it is submitted that Monolithic Microwave Integrated Circuit MMIC circuits include gallium arsenide GaAs and indium phosphide InP Heterojunction Bipolar Transistor HBT and High-electron-mobility transistor HEMT MMICs, as well as microwave transmission lines, high-Q filters, and InP HBT ultra-high-speed digital circuits (see col.1 lines 20-26)).
With respect to claim 41, Kunkee discloses, in Fig.4, the semiconductor device wherein the cavity comprises a plurality of the cavity (150) implemented in one or more of portions of the substrate (154, 134, 136, 138) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed; see Fig.4 wherein substrate (i.e. base laminate heterostructures of 154, 134, 136, 138 with its though conductive via) includes “u-shape” cavity within which device 150 is enclosed).
With respect to claim 42, Kunkee discloses, in Fig.4, the semiconductor device wherein the cavity comprises an etched back side cavity. Moreover, regarding the limitation “teched back’, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Kunkee. Therefore, the said limitation is consider as a “product by process” limitation. Applicant attention is thereby directed to the fact that a “product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 43, Kunkee discloses, in Fig.4, the semiconductor device further comprising: a support (100) (see col.5 lines 23-57 wherein interposer 100 includes vias is disclosed); andan electrical path that extends from the one or more radio frequency (RF) devices through the substrate (154, 134, 136, 138) to the active region portion, wherein the electrical path provides an electrical connection between the one or more radio frequency (RF) devices (152) and the support (100) (see col.3 lines 4-11 and col.5 lines 23-67, wherein plurality of crystalline interposers that feature through-substrate electrical vias and multiple layers of metal interconnect on the top and bottom of the interposer); and wherein the one or more radio frequency (RF) devices (152) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see col.6 lines 1-15 wherein interposer 154 and stancoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152; it is submitted that, inherently, amplifier device hardware includes and capacitors, resistors, integrated circuits).
With respect to claim 44, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate is mounted on an upper surface of the support (100); and the support is implemented as a printed circuit board (PCB) (see col.5 lines 23-57 wherein interposer 100 includes vias is disclosed).
With respect to claim 45, Kunkee discloses, in Fig.4, the semiconductor device further comprising an electrical path that extends from the one or more radio frequency (RF) devices through the substrate to the active region portion, wherein the electrical path comprises one or more vias (see col.3 lines 4-11 and col.5 lines 23-67, wherein plurality of crystalline interposers that feature through-substrate electrical vias and multiple layers of metal interconnect on the top and bottom of the interposer); and wherein the one or more radio frequency (RF) devices are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152; it is submitted that, inherently, amplifier device hardware includes and capacitors, resistors, integrated circuits). 
With respect to claim 46, Kunkee discloses, in Fig.4, the semiconductor device of claim 36 wherein: the cavity comprises an etched back side cavity; the substrate comprises silicon carbide (SiC) (see col.5 lines 59-67 and col.6 lines 1- 15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed); and the active region portion comprises at least one high-electron-mobility transistor (HEMT) (see col.5 lines 47-60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF intermediate frequency amplifier 122 are disclosed; it is submitted that Monolithic Microwave Integrated Circuit MMIC circuits include gallium arsenide GaAs and indium phosphide InP Heterojunction Bipolar Transistor HBT and High-electron-mobility transistor HEMT MMICs, as well as microwave transmission lines, high-Q filters, and InP HBT ultra-high-speed digital circuits (see col.1 lines 20-26)).
With respect to claim 47, Kunkee discloses, in Fig.4, a semiconductor device configured for a radio frequency (RF) application comprising: a substrate (154, 160, 134, 136, 138) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed; see Fig.4 wherein substrate (i.e. base laminate heterostructures of 154, 160, 134, 136, 138 with its though conductive via) includes “u-shape” cavity within which device 150 is enclosed); an active region portion (126, 112, 114) arranged on the substrate (154, 134, 136, 138), the active region portion (154, 134, 136, 138) comprising at least one radio frequency (RF) transistor amplifier (152) (see col.5 lines 47- 60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF (intermediate frequency) amplifier 122 are disclosed); a cavity (150) structured and arranged within the substrate (154, 160, 134, 136, 138) between structural configurations of a lower surface/(lower surface of 134, 136, 138) of the substrate and an intermediate surface/(side surfaces of 134, 136, 138) of the substrate; an inner side surface of the substrate, and one or more radio frequency (RF) devices (152) arranged in the cavity (150) (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated CircuitMIMIC KGD such as InP LNA (low noise amplifier) 152), wherein the inner side surface/(side surface 136, 134, 138) of the substrate extends from the intermediate surface/(lower surface of 160) of the substrate to the lower surface/(lower surface of 134, 136, 138) of the substrate (see Fig.4, wherein the structured device include cavity 150).
With respect to claim 48, Kunkee discloses, in Fig.4, the semiconductor device wherein the one or more radio frequency (RF) devices are arranged on the intermediate surface of the substrate; and wherein the one or more radio frequency (RF) devices (152) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152; it is submitted that, inherently, MIMIC chips combine various active elements such as transistors and diodes with passive elements such as resistors, capacitors and inductors (see col.1 lines 58-67)).
With respect to claim 51, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate (154 and 134, 136, 138) comprises silicon carbide (SiC) (see col.5 lines 59-67 and col.6 lines 1- 15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed); and the active region portion (128 and 112) comprises at least one high-electron-mobility transistor (HEMT) (122) (see col.5 lines 47-60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF intermediate frequency amplifier 122 are disclosed; it is submitted that Monolithic Microwave Integrated Circuit MMIC circuits include gallium arsenide GaAs and indium phosphide InP Heterojunction Bipolar Transistor HBT and High-electron-mobility transistor HEMT MMICs, as well as microwave transmission lines, high-Q filters, and InP HBT ultra-high-speed digital circuits (see col.1 lines 20-26)).
With respect to claim 52, Kunkee discloses, in Fig.4, the semiconductor device wherein the cavity (150) comprises a plurality of the ca’vity (150) implemented in one or more of portions of the substrate (154, 134, 136 and 138) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 wherein interposers are mace of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed; see col.6 lines 1-15 wherein interposer 154 and stancoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152).
With respect to claim 53, Kunkee discloses, in Fig.4, the semiconductor device wherein the cavity comprises an etched back side cavity.
Moreover, regarding the limitation “teched back”, it is submitted that such limitation does no further define the structure as instantly claimed, nor serve to distinguish over Kunkee. Therefore, the said limitation is consider as a “product by process” limitation. Applicant attention is thereby directed to the fact that a “product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 54, Kunkee discloses, in Fig.4, the semiconductor device further comprising: a support (100) (see col.5 lines 23-35 wherein interposer 100 is disclosed; see col.3 lines 55- 60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed); and an electrical path (140, 142, 144, 128, 118 and 116) that extends from the one or more radio frequency (RF) devices (152) through the substrate (154, 134, 136, 138) to the active region portion (126, 112, 114), wherein the electrical path (140, 142, 144, 128, 118 and 116) provides an electrical connection between the one or more radio frequency (RF) devices (152) and the support (100) (see col.5 lines 58-67 wherein vias 140, 142, 144 are disclosed; and see col.5 lines 35-46 wherein vias 116 and 118).
With respect to claim 55, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate (154 and 134, 136, 138) is mounted on an upper surface of the support (100); and the support (100) is implemented as a printed circuit board (PCB)/(PWB) (see col.5 lines 23-35 wherein PWB interposer 100 is disclosed; see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein PWB interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed).
With respect to claim 56, Kunkee discloses, in Fig.4, the semiconductor device further comprising an electrical path that extends from the one or more radio frequency (RF) devices through the substrate to the active region portion, wherein the electrical path comprises one or more vias (see col.3 lines 4-11 and col.5 lines 23-67, wherein plurality of crystalline interposers that feature through-substrate electrical vias and multiple layers of metal interconnect on the top and bottom of the interposer); and wherein the one or more radio frequency (RF) devices are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see col.6 lines 1-15 wherein interposer 154 and stancoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152; it is submitted that, inherently, amplifier device hardware includes and capacitors, resistors, integrated circuits).
With respect to claim 57, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate (154 and 134, 136, 138) comprises silicon carbide (SiC) (see col.5 lines 59-67 and col.6 lines 1- 15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could beused, for example, glass, silicon carbide SiC or alumina is disclosed); and the active region portion (128 and 112) comprises at least one high-electron-mobility transistor (HEMT) (122) (see col.5 lines 47-60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF intermediate frequency amplifier 122 are disclosed; it is submitted that Monolithic Microwave Integrated Circuit MMIC circuits include gallium arsenide GaAs and indium phosphide InP Heterojunction Bipolar Transistor HBT and High-electron-mobility transistor HEMT MMICs, as well as microwave transmission lines, high-Q filters, and InP HBT ultra-high-speed digital circuits (see col.1 lines 20-26)).
Claims 1-2, 4-9, 34-37, 39-48 and 50-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2017/0047308 A1 hereinafter referred to as “Ho’).
With respect to claim 1, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), a semiconductor device configured for a radio frequency (RF) application comprising: a substrate (120 and 142) comprising at least a lower surface (148), an inner side surface/(openings side surfaces 138, 152), and an intermediate surface/(upper surface 130) (see Par.[0089]-[0091] wherein substrate 120, 142 are disclosed; see Par.[0030] and [0035] wherein wafer semiconductor substrate used includes: silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support); an active region portion (194, 218) arranged on the substrate (142, 120), the active region portion (240)/(194, 218) comprising at least one radio frequency (RF) transistor amplifier (194) (see Par.[0069]-[0070] wherein semiconductor die 194 including analog IPDs, circuits or digital circuits, such as transistors, diode, DSP, ASIC, MEMS, memory, or other signal processing circuit, inductors, capacitors, and resistors, for RF signal processing; it is submitted by examiner that, inherently, basic analog circuits are a wideband RF amplifier (e.g. Doris US 2010/0085231 A1 in Par.[0079])); a cavity (152, 138) structured and arranged within the substrate (120, 142) (see Par.[0084]-[0085], [0089], [0094] wherein cavities 138, 152 are disclosed); and one or more radio frequency (RF) devices (104, 154) arranged in the cavity (138, 152), wherein the inner side surface of the substrate extends from the intermediate surface of the substrate to the lower surface of the substrate; and wherein at least the inner side surface of the substrate and the intermediate surface of the substrate are configured and structured to define and form the cavity (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing).
With respect to claim 2, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the one or more radio frequency (RF) devices are arranged on the intermediate surface of the substrate; and wherein the one or more radio frequency (RF) devices (104, 154) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing).
With respect to claim 4, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprising an electrical path that extends from the one or more radio frequency (RF) devices through the substrate to the active region portion; and an insulating material (172) arranged between the intermediate surface and the electrical path, wherein the one or more radio frequency (RF) devices (104, 154) are at least partially covered by the insulating material (172) (see Par.[0088] wherein non-conductive mold underfill MUF 172 covering devices 104, 152 is disclosed).
With respect to claim 5, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein: the substrate (120) comprises silicon carbide (SiC) (see Par.[0089]-[0091] wherein substrate 120, 142 are disclosed; see Par.[0030] and [0035] wherein wafer semiconductor substrate used includes: silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support); and the active region portion (240) comprises at least one high-electron-mobility transistor (HEMT) (194) (see Par.[0069]-[0070] wherein semiconductor die 194 including analog IPDs, circuits or digital circuits, such as transistors, diode, DSP, ASIC, MEMS, memory, or other signal processing circuit, inductors, capacitors, and resistors, for RF signal processing; it issubmitted that any transistor has a “given electron mobility” that can be considered as “high electron mobility’; as such, unless a specific mobility value or structure of the so called HEMT is claimed or disclosed, having transistor constitutes given/high electron mobility transistor).
With respect to claim 6, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the cavity (138, 152) comprises a plurality of the cavity implemented in one or more of portions of the substrate (120, 142).
With respect to claim 7, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the cavity (138) comprises an etched back side cavity (138) (see Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed).
With respect to claim 8, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprising: a support (220) (see Par.[0105] wherein support conductive layer 220 is disclosed); and an electrical path (132, 124, 146, 184) that extends from the one or more radio frequency (RF) devices (104, 154) through the substrate (120, 142) to the active region portion, wherein the electrical path (132, 146, 184) provides an electrical connection between the one or more racio frequency (RF) devices (104, 154) and the support (220) (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing; see Par.[0035]- [0036], [0038]-[0044] and [0068] wherein through substrate vias are disclosed).
With respect to claim 9, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein: the substrate (120, 142) is mounted on an upper surface/(lower surface) of the support (220); and the support is implemented as a printed circuit board (PCB) (see Par.[0083], [0105] wherein conductive support 220 is component of PCB 222/240).
With respect to claim 34, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprising an electrical path that extends from the one or more radio frequency (RF) devices (104, 154) through the substrate (120, 142) to the active region portion, wherein the electrical path (132, 124, 146, 184) comprises one or more vias (see Par.[0035]-[0036], [0038]-[0044] and [0068] wherein through substrate vias are disclosed); andwherein the one or more radio frequency (RF) devices (104, 154) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing).
With respect to claim 35, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3, the semiconductor device wherein: the cavity comprises an etched back side cavity (see Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed); the substrate comprises silicon carbide (SiC) (see Par.[0030] and [0035] wherein semiconductor (i.e. silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support) substrate 120 is disclosed); and the active region portion comprises at least one high-electron- mobility transistor (HEMT) (see Par.[0043] wherein substrate 142 includes active surface containing one or more transistors, diodes, and other circuit elements to implement analog circuits or digital circuits; it is submitted that any transistor has a “given electron mobility” that can be considered as “high electron mobility’; as such, unless a specific mobility value or structure of the so called HEMT is claimed or disclosed, having transistor constitutes given/high electron mobility transistor).
With respect to claim 36, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), a semiconductor device configured for a radio frequency (RF) application comprising: a substrate (120 and 142) (see Par.[0089]-[0091] wherein substrate 120, 142 are disclosed; see Par.[0030] and [0035] wherein wafer semiconductor substrate used includes: silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support; see Fig.3, Par.[0036]-[0037] wherein opposing surface 126 and 128 respectively representing the claimed intermediate and lower surface is disclosed; see Par.[0040]-[0042] wherein side surface of 112); an active region portion (240) arranged on the substrate (120, 142), the active region portion (240) comprising at least one radio frequency (RF) transistor amplifier (194) (see Par.[0069]-[0070] wherein semiconductor die 194 is IPDs including analog circuits or digital circuits, such as DSP, ASIC, MEMS, memory, or other signal processing circuit, inductors, capacitors, and resistors, for RF signal processing; it is submitted by examiner that, inherently, basic analog circuits are a wideband RF amplifier (e.g. Doris US 2010/0085231 A1 in Par.[0079])); a cavity (138, 152) structured and arranged within the substrate (120, 142) between inner side surfaces/(side surfaces of openings 138, 152) of the substrate and an intermediate surface/(upper surface of 130) of the substrate (see Par.[0084]-[0085], [0089], [0094] wherein cavities 138, 152 are disclosed); and one or more radio frequency (RF) devices (104, 154) arranged in the cavity (138, 152) (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing), wherein the inner side surfaces (138, 152) of the substrate are configured and structured to define and form the cavity and extend from the intermediate surface/(upper surface 130) of the substrate to a lower surface (128) of the substrate.
With respect to claim 37, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the one or more radio frequency (RF) devices are arranged on the intermediate surface of the substrate; and wherein the one or more radio frequency (RF) devices (104, 154) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing).
With respect to claim 37, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the one or more radio frequency (RF) devices are arranged on the intermediate surface of the substrate; and  wherein the one or more radio frequency (RF) devices (104, 154) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing).
With respect to claim 39, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprisingan electrical path that extends from the one or more radio frequency (RF) devices through the substrate to the active region portion; and an insulating material (172) arranged between the intermediate surface and the electrical path,, wherein the one or more radio frequency (RF) devices (104, 154) are at least partially covered by theinsulating material (see Par.[0088] wherein non-conductive mold underfill MUF 172 covering devices 104, 154 is disclosed).
With respect to claim 40, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3}, the semiconductor device wherein: the substrate comprises silicon carbide (SiC) (see Par.[0089]-[0091] wherein substrate 120, 142 are disclosed; see Par.[0030] and [0035] wherein wafer semiconductor substrate used includes: silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support); and the active region portion comprises at least one highelectron-mobility transistor (HEMT) (see Par.[0069]-[0070] wherein semiconductor die 194 including analog IPDs, circuits or digital circuits, such as transistors, diode, DSP, ASIC, MEMS, memory, or other signal processing circuit, inductors, capacitors, and resistors, for RF signal processing; it is submitted that any transistor has a “given electron mobility’ that can be considered as “high electron mobility’; as such, unless a specific mobility value or structure of the so called HEMT is claimed or disclosed, having transistor constitutes given/high electron mobility transistor).
With respect to claim 41, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the cavity (138, 152) comprises a plurality of the cavity implemented in one or more of portions of the substrate (120, 142) (see Par.[0084]- [0085], [0089], [0094] wherein cavities 138, 152 are disclosed).
With respect to claim 42, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the cavity (138, 152) comprises an etched back side cavity (see Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed).
With respect to claim 43, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprising: a support (220) (see Par.[0105] wherein support conductive layer 220 is disclosed); and an electrical path (132, 124, 146, 184) that extends from the one or more radio frequency (RF) devices (104, 154) through the substrate (120, 142) to the active region portion, wherein the electrical path (132, 146, 184) provides an electrical connection between the one or more radio frequency (RF) devices (104, 154) and the support (220) (seePar.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing; see Par.[0035]- [0036], [0038]-[0044] and [0068] wherein through substrate vias are disclosed).
With respect to claim 44, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein: the substrate (120, 142) is mounted on an upper surface/(lower surface) of the support (220); and the support (220) is implemented as a printed circuit board (PCB) (see Par.[0083], [0105] wherein conductive support 220 is component of PCB 222/240).
With respect to claim 45, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprising an electrical path (132, 124, 146, 184) that extends from the one or more radio frequency (RF) devices (104, 154) through the substrate (120, 142) to the active region portion (240), wherein the electrical path (132, 124, 146, 184) comprises one or more vias (see Par.[0035]-[0036], [0038]-[0044] and [0068] wherein through substrate vias are disclosed); and wherein the one or more radio frequency (RF) devices (104, 154) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing).
With respect to claim 46, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein: the cavity comprises an etched back side cavity (see Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed); the substrate comprises silicon carbide (SiC) (see Par.[0030] and [0035] wherein semiconductor (i.e. silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support) substrate 120 is disclosed); and the active region portion comprises at least one high- electronmobility transistor (HEMT) (see Par.[0043] wherein substrate 142 includes active surface containing one or more transistors, diodes, and other circuit elements to implement analog circuits or digital circuits; it is submitted that any transistor has a “given electron mobility’ that can be considered as“high electron mobility’; as such, unless a specific mobility value or structure of the so called HEMT is claimed or disclosed, having transistor constitutes given/high electron mobility transistor).
With respect to claim 47, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), a semiconductor device configured for a radio frequency (RF) application comprising: a substrate (120 and 142) (see Par.[0089]-[0091] wherein substrate 120, 142 are disclosed; see Par.[0030] and [0035] wherein wafer semiconductor substrate used includes: silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support; see Fig.3, Par.[0036]-[0037] wherein opposing surface 126 and 128 respectively representing the claimed intermediate and lower surface is disclosed; see Par.[0040]-[0042] wherein side surface of 112); an active region portion (240) arranged on the substrate (120, 142), the active region portion (240) comprising at least one radio frequency (RF) transistor amplifier (194) (see Par.[0069]-[0070] wherein semiconductor die 194 is IPDs including analog circuits or digital circuits, such as DSP, ASIC, MEMS, memory, or other signal processing circuit, inductors, capacitors, and resistors, for RF signal processing; it is submitted by examiner that, inherently, basic analog circuits are a wideband RF amplifier (e.g. Doris US 2010/0085231 A1 in Par.[0079])); a cavity (138, 152) structured and arranged within the substrate (120, 142) between structural configurations of a lower surface of the substrate, an inner side surfaces/(side surfaces of openings 138, 152) of the substrate and an intermediate surface/(upper surface of 130) of the substrate an inner side surface of the substrate (see Par.[0084]-[0085], [0089], [0094] wherein cavities 138, 152 are disclosed); and one or more radio frequency (RF) devices (104, 154) arranged in the cavity (138, 152) (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing), wherein the inner side surface (138, 152) of the substrate extends from the intermediate surface/(upper surface 130) of the substrate to the lower surface (128, 148) of the substrate.
With respect to claim 48, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the one or more radio frequency (RF) devices are arranged on the intermediate surface of the substrate; and wherein the one or more radio frequency (RF) devices (104, 154) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see Par.[0031] and [0053] wherein semiconductordies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing).
With respect to claim 50, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprising an electrical path that extends from the one or more radio frequency (RF) devices through the substrate to the active region portion; and  an insulating material (172) arranged between the intermediate surface and the electrical path, wherein the one or more radio frequency (RF) devices (104, 154) are at least partially covered by the insulating material (172) (see Par.[0088] wherein non-conductive mold underfill MUF 172 covering devices 104, 152 is disclosed).
With respect to claim 51, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein: the substrate (120) comprises silicon carbide (SiC) (see Par.[0089]-[0091] wherein substrate 120, 142 are disclosed; see Par.[0030] and [0035] wherein wafer semiconductor substrate used includes: silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support); and the active region portion (240) comprises at least one high-electron-mobility transistor (HEMT) (194) (see Par.[0069]-[0070] wherein semiconductor die 194 including analog IPDs, circuits or digital circuits, such as transistors, diode, DSP, ASIC, MEMS, memory, or other signal processing circuit, inductors, capacitors, and resistors, for RF signal processing; it is submitted that any transistor has a “given electron mobility” that can be considered as “high electron mobility’; as such, unless a specific mobility value or structure of the so called HEMT is claimed or disclosed, having transistor constitutes given/high electron mobility transistor).
With respect to claim 52, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the cavity (138, 152) comprises a plurality of the cavity implemented in one or more of portions of the substrate (120, 142).
With respect to claim 53, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein the cavity (138) comprises an etched back side cavity (138) (see Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed).
With respect to claim 54, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprising: a support (220) (see Par.[0105] wherein support conductive layer 220 is disclosed); and an electrical path (132, 124, 146, 184) that extends from the one or more radio frequency (RF) devices (104, 154) through the substrate (120, 142) to the active region portion, wherein the electrical path (132, 146, 184) provides an electrical connection between the one or more radio frequency (RF) devices (104, 154) and the support (220) (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing; see Par.[0035]- [0036], [0038]-[0044] and [0068] wherein through substrate vias are disclosed).
With respect to claim 55, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device wherein: the substrate (120, 142) is mounted on an upper surface/(lower surface) of the support (220); and the support is implemented as a printed circuit board (PCB) (see Par.[0083], [0105] wherein conductive support 220 is component of PCB 222/240).
With respect to claim 56, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3), the semiconductor device further comprising an electrical path that extends from the one or more radio frequency (RF) devices (104, 154) through the substrate (120, 142) to the active region portion, wherein the electrical path (132, 124, 146, 184) comprises one or more vias (see Par.[0035]-[0036], [0038]-[0044] and [0068] wherein through substrate vias are disclosed); and wherein the one or more radio frequency (RF) devices (104, 154) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see Par.[0031] and [0053] wherein semiconductor dies 104, 154 contain integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing).
With respect to claim 57, Ho discloses, in Figs.6-12 (with certain numerical notation borrowed from Figs.1a-1c, 2a-20 and 3}, the semiconductor device wherein: the cavity comprises an etched back side cavity (see Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed); the substrate comprises silicon carbide (SiC) (see Par.[0030] and [0035] wherein semiconductor (i.e. silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support) substrate 120 is disclosed); and the active region portion comprises at least one high- electronmobility transistor (HEMT) (see Par.[0043] wherein substrate 142 includes active surface containing one or more transistors, diodes, and other circuit elements to implement analog circuits or digital circuits; it is submitted that any transistor has a “given electron mobility” that can be considered as “high electron mobility’; as such, unless a specific mobility value or structure of the so called HEMT is claimed or disclosed, having transistor constitutes given/high electron mobility transistor).
Response to Arguments
Applicant's arguments filed on 10/03/2022 with respect to claims 1, 36, 47 have been fully considered but they are not persuasive. As shown by either Kunkee or Ho, the structured devices as taught include cavity. As such, each of the structured devices of either Kunkee or Ho is configured to define cavity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818